Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 1 of 1Pade lt of it

IN THE UNITED STATES DISTRICT COURT Oo
FOR THE MIDDLE DISTRICT OF GEORGIA ey nt ae ae
DIVISION a 3

QUESTIONNAIRE FOR THE PRISONERS PROCEEDING
PRO SE UNDER 42 U.S.C. § 1983

David Keith b ceen 7

 

 

 

(GIVE FULL NAME AND PRISON NUMBER OF PLAINTIFF)

oo CIV. ACTION NO:.
Plaintiff

 

VS.

Chu Ans " ’

z - VE Ses
Metheuw Wars la UL, Quang
We { Kev Kevtbre | ( Awd pews

Be OF EACH DEFENDANT + 72 4 3 “re anny

Berly ws Veely
Defendant(s)
Kason A ndefson

Erte Buroam 4 Vicker eke rron
Blake Domiey

1. Your full name and prison number. Do 2 j df Ke) ! th G heeuy G oc 200569
2. Name and location of prison where you are now confined A utey 5: dit Pri isun Pe Ah am. Ga,

12

3. Sentence you are now serving how tong?) Pra late 43 IW anal Stal lyine Perlse inbrs mn aki,
2 Toth
(a) What were you convicted of? Perv bation viol e-Al lon aud.

Stalking false vepoyt
(b) Name and location of court which imposed sentence_S & Pxech be ( vit

Sond ersu! ( le, OA, Wesh} : aaten Cou rte
(c) When was sentence imposed? yan, 2 4, 201

(a) Did you appeal your sentence and/or conviction? Yes|_| NolX|
(e) What was the result of your appeal? A / A

 
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 2 of 19

(f) Approximate date your sentence will be completed mM au 20.2 O02 ]
IL. PREVIOUS LAWSUITS ,
NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL. . : |

4. Other than an appeal of your conyiction or sentence, and other than any habeas action, have you

filed a lawsuit dealing with the same or similar facts or issues that are involved in this action?

Yes x! No [|
5. If your answer fo question 4 is “Yes,” list that lawsuit below, giving the following information:
(IF YOU HAVE FILED MORE THAN ONE LAWSUIT, LIST OTHER LAWSUITS ON A SEPARATE SHEET OFPAPER, GIVING THE SAME INFORMATION FOR
EACH). .
(a) Parties tothe previous lawsuit INVOLVING SAME FACTS:

i
Plaintiff(s De i B| Ke ith C, fee ® Qaui af Keith G fet.

 

Defendant(s “T no Wn cs H Suni +h Cr, le “YT hompsein

 

(b) Name of Court: (Y\eacuu, 0 15 4 rig + 2A \ \pany YO 1 so 1 ct
(c) Docket Numbershy J 9 -(.V Dv 31) When did you file this lawsuit?
(d) Name of judge Attmnel to edt! SH

(e) Is this case still pending? ves [Sf No [Hoa 1S pov V wg

If your answer to (e) is “No”, when was it disposed of and what were the results?
; pos

 

(ID YOU WIN? WAS THE CASE DISMISSED? DID YOU APPEAL!)

on isms sed duly LA O20

 

6. Other than an appeal of your conviction or sentence, and other than any habeas action, have you
ever filed any lawsuit while incarcerated or detained? Yes hx No

7, Ifyour answer to question 6 is “Yes,” list that lawsuit below, giving the following information:

G8 YOU HAVE FILED MORE THAN ONE LAWSUIT, LIST OTHER LAWSUITS ON A SEPARATE SHEET OF PAPER, GIVING THE SAME INFORMATION FOR
- BACH
(a) Parties fo the previous lawsuit:

Plaintiff(s): Daw) of Keith 6 perv)
Defendant(s): Th © mas HH, Syn) +),

- (b) Name of Court: YA; alod se Qistere + Cov rk Wlacon Ga.
(c)  DocketNumber:$ 1¢+t¢V 0 0 When did you file this lawsuit? 4 ~ (3-26 4
(d) Name of judge de ede Use. $ K sdeghen Wy les
(e) Is this case still pending? Yes [| No mM

Pag? ot [bo
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page ¢ 3 of 19

Day Q3-1¥

If your answer to (e) is “No”, when was it disposed of and what were the results?
@WD YOU WIN? WAS THE CASE DISMISSED? DID YOU | APPEAL?)

Vim Barred

 

8. AS TO ANY LAWSUIT FILED IN ANY FEDERAL COURT in which you were permitted to

proceed in forma pauperis, was any suit dismissed on the sround that it was frivolous, malicious, or

failed to state a claim? Yes [| No mM
If your answer is Yes, state the name of the court and docket number as to each case:

 

 

 

 

 

 

 

 

IU. PLACE OF INCIDENT COMPLAINED ABOUT

 

9. Where did the matters you complain about in this ve take place?
Wash’ neato County Jot Sanoel ers willbe (4,
(a) Does this {stitution have a grievance ae Yes | | nop]
(b) If your answer to question 9(a) is “Yes”, auswer the following:

(1) Did you present your complaint(s) herein to the institution as a grievance?

Yes|_| No XI

(2) Uf Yes, what was the result?

 

 

 

 

(3) IfNo, explain why not: WvAatk + ha + "LW os
Qisiasre ot,

 

 

 
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 4 of 19

Day 9 -( U

(c) What, if anything else, did you do or attempt to do to bring your complaint(s) to the
attention of prison officials? Give dates and places and the names of persons talked to.

Yu mother Ca | (eof V\ urge Lane and Comp let
phouwt mu olovd 9 ress uve medicine, Zanuwy
201g _ | oS

(d) Did you appeal any denial of your grievance to the highest level possible in the prison

system? Yes|_ | no SX]

(1) Lf Yes, to whom did you appeal and what was the result?

 

 

(2) If No, explain why you did not appeal:

 

 

 

10. In what other institutions have been confined? Give dates of entry aud exit.

CYC Januery 22,2019 = Deterben £2019

 

 

 

 

TV. PARTIES TO THIS LAWSUIT
iL. List your CURRENT place of incarceration/mailing address.
A wiry state Person
t
Q. 0, Bo i bo 48
Pelham Ga. 3] VIS

 

12. List the full name, the official position, and the place of employment of each defendant in this

lawsuit. (ATTACH ADDITIONAL PAGES IF NECESSARY)

Washing + ou County Sheeei tf Qegt,

 

 

 

 
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 5 of 19

fs gon!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

©) Vian ot Vucls “oil

£ le ow! O2- Os- and ten
Wemas. Q Langstatt

 

 

 

 

 

 

e) Ts case sti] penaling: Yes a Nog

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
_ Case 5:20-cv-00418-MTT-CHW Document 1 Filed 10/30/20 Page 6 of 19

NurseChristyhane

| Cap + arlar Covey kK y Wg

ga ler ~Wesl ey Palmer _. ee

_ > a 4G ey + . Ven CF 3A... bu et AS ae —

| oad lene Kentrel! Andrews — oe
Ja lyr - Bee 4 | M*Nn ee lig _ i _
ton vest 16.0 hor =. Tre iy. Bur Bang ee

. JS nuesthy he tor ~ Eric Burgamy._. oe ene
— faller/ Malutavet Blaks Ovwrmuin *4 oo .

_ ; A now _ |

 

 

/ Ro a ok ott rot mn. Nason A ncdhers OVE

Savgent - U ietu nya. Pu llam. _ es en

73s‘ Kaolin & A

. —sSanckersuil te Ceo re ha 3lOosy2 _

a ij.as 3 “- +. : vs Cy unt > hewitt Vee t
) in 2 of i Ce | I 860 reds ea th i al

\

— Parlan.n Mathew Marsha 1
ao at Warr Qua nua Wa | ker i

- | . . LJ as la on : ara af vir Co Lnhy Ss h Me LA Dx pt ae

g adlers full name. buty the yor eluse
: + 9 Se nd Wn €@..anW 4 th oe - Aon thx. co

Adela] of more Jarbus involve
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 7 of 19

Pag OS ~ We

VY. STATEMENT OF CLAIM
43, In the space hereafter provided, and on separate sheets of paper if necessary, set forth your claims
and contentions against the defendant(s) you have named herein. Tell the court WHAT you contend
happened to you, WHEN the incident(s) you complain about occurred, WHERE the incident(s) took
place, HOW your constitutional rights were violated, and WHO violated them? Describe how each
defendant was involved, including the names of other persons who were also involved. Lf you have
more than one claim, number and set forth each claim SEPARATELY.

' DO NOT GIVE ANY LEGAL ARGUMENT OR CIT ANY CASES OR STATUTES AT THIS |
TIME; if such is needed at a later time, the court will advise you of this and will afford you sufficient
time to make such arguments. KEEP IN MIND THAT RULES 8 OF THE FEDERAL RULES OF
CIVIL PROCEDURE REQUIRES THAT PLEADINGS BE SIMPLE, CONCISE, and DIRECT! If

the court needs additional information from.you, you will be notified.

WHERE did the incident you are complaining about occur? That is, at what institution or
institutions? a) ash pwoaton Count, da: | (Sau chess it Le GA)
WHEN do you allege this incident took place? \o vw. 30 - - Jan, 23, 2.014 Wharveh2 . 014
WHAT happened? Pla Iwi fe did not reetiv< fmuch /
yveeded meol ical treatment” while house at
tbe Washing County Dail, PlainAif¢t states
+a + Wwe na el lee, tu +he Selherson County
Hospital f xo. Yoo ers ber as=24, 2018
immediately pciwr to Wis You embbeh 32, 2.18
arrest, Pai hd! £4 Al. $ Aji agnesed with \rviqly

 

 

blop ol nav ssurce and an en\araed \n art, an
We was ocesenibed +hree clvuigs to tv eat Wis
ial bieod pressure aw ol Valium-te slow
dow uv VAS Weort rate. Ow Yecembyee 1, LOIS
W Ine VAULS € wane acctued art work. Twas
Lan Wold? va cell thatwas not AMA
certified “” Allperate in clifference in parked
mu ADA rKrahts. Nurs? Lane checked m
Vitals and gave mee Yay m ea perpne
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 8 of 19
Pacy ! 3 ot le

. ae

3 GAVE Dae atl

[| thet, Thad £3 lled. Ylurse bane.

of m gy veel . ledae Exexyot —.

condition tos low m., hh ees + va te

- cd oon, “De libecate Ludi Cfesvence.

(Este. Gomble 429U.8,47) VVurse
Lane bold metheat s he cuuled —

“no + Aju mn... othe UVa lium pe | 5S

. thatomy doctor pvesictibe tar me.
to ta Ke Poy m 4. heart Co nedlition. _

- MOM elibecate & noi flere noe. (Beal Lins u Guel /

   

. . rth
Dea eliveo Sen fives Co wnty Cas al 37-2012 - 00-289SL. Cal, Pela.

 

Pla at LA ran ou tok \jris.lbo loo.

| AS, 2OMES,. And loan eg ave Warn.

, A t+ trent p: L\s. When Dlaiwtit aot co

: Q byuut + he -f 1 ls, bane tol fh him.

that these yi Us were p tils +he on

. - hed lett over in. lo lists. Pecks, _
Wot per seribe fo » Plain ti tt oe

   

oe ‘De | lo “fa te Ton ol, -Rf-ey ence “Al SOUS Y West
cA ane Le rn av kk eal to Pp laint LAL a+ lat.

- - +4 lh t.) ail Was o+ 4 0 ring to. 4 eT yr.

+P yeservi bem ektiene refill r+ tolf

Lane that m YN OTH 6 CBO. Wilf -

; Come and get bottles and havtw

the wr wets (eb. nn
_ Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 9 of 19

 

Lane y, Aid wot Say mothing one

about Vr meclicat! or ane She,

 

hat Was. ‘not rel) [leo anol ae.

 

—fhane Etel about the piu s that.

they IEE GlUurnGg. VY,

 

_ wal bel oft, (Esiw liv, Gamble YAIU3, 99) Coll war -
uy, “leads ots rAiege Colifvdy (37-22 (1-00 2.9431) .
a eal lm on 6 ther and to lef her. _

 

About 30O- as mvbnuctes hane. Came.

 

| : ee bo ~ La inh Pf ls ce | | anol 9 oO + lA’ LUN

lo ut in, the ha tp we at a U : Ag

: 4 / petile Attitucle” to ward thet

. Plamthi Ree Mm eo ca). needs, Shee

Co mantel. +hat, _ T had to (of m7
a _Mo- thes alouat Lye m ect ca tron.

hat lane Erol twas a jyutn me.
And Liane. sta tc of tha . * Lowas not _

LNG. LAQuasael. hee he bu ose hec

; MWursing License” This is. Oipect
a bua cence” i. ot! Delt bra te, tye i f-fyverce ce
Gel SC oebect. Vv hee Couvity ul h e's. 2007)

 

 

‘Whee ? la. ant Lp Came. back to Counrhy ;

Ly, , ¢ owt hane took. ? la) 'n + hs fate,

fe 1) Awa £ pow. him and pul” “Eh...
ty. Mer Rieu, “De\ pena tf? LPerence”

 
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 10 of 19

ee P tly
On January G2 619 Plaintiktt; bl ooo). ee
inereased Fo DO 3/ 49 and hewas treatet
with a clonidine po \L that wastnot
Pre scr rior Lo las mm) Ths. pe! [Le@ame oat
ofa liste- pack. iw hanes meelienrna
cart, Plaintitte xperien eeol Wy hy

b lo o of. PLES SF tA AW ol. & h 2.5 + p ALS hor + Ness.
P | Y

lo f-breath , Aizr ines s, Nee claches and

hear trac LAG oS vr several co ns¥etive

cla Ys tHe was treated with blood
pressuve ollls “that was not presen thew
Po rim “ollebewote indif~fperenece” |
but art does notoa ppeor thathis blood
pressure Was @uer eonrtvell ed after, oe
his preserve meclieatiypn ran oa +
and ? NVQ 4 nritt Con tinued +o 2 x y* rence .
additional. hy st cals gin pt OMS,
(Estellu Ga mld 424 45,97) ©

On J CON LAGS 4 _ S, 2O\G + hu left stele of
Platutihtts ‘face wesolroo pol “and Wis
\y loo ? fpessuve Was |(¥I/{O]. Plaiwki pe Oe
LIa.s +a Ken. to th & hos pe ta | L ys ere be.
vas at Agr os ed W sth Rell%s pa ls 4 anol co
a vn-e ol ye at or oes s nna la +th Y Ey ev peng
poo mM recommend that Plarnrith Go
do atheer t center’ ASAP fov. further

oo treatment with his en largecl peat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

taned Ane conclition of Vrs heart
Case 5:20-cv-00418-MTT-CHW Document 1 Filed 10/30/20 Page 11 of 19

YN AS elk CVD. aed t/ LS € ol’ HVA ve ee I< EME YA

 

_ : QM Ee ol coo a WY “4. b lo & al . po 7.5 38 4A L208.

1-7 ~19- Blood Pressune Ib 2/42 a

 

- | \- ¥- (9... B lovol Pressure | $¥//O0.,.

 

{-9- 19 Bleot Pressure 4 03/98 ¢ hest Fins,

short oF lareath, h ead hurting.

 

| “[410-19. Blood Press uve. 199/93 Told Lane

! ang x ty ane + us til au down, Check

diz2y and heart racing at 3) ¢¥TAM

short of breath han. saiel {+ 15 just

o

! (3 \ bud Vn C55 HA! at . { 2,0 PM eA ol : +

was 198/98.

 

 

| Le [1-9 Blood Pressune (72796. 0
. at ~j2-14 Told lene that Dias ran BR.
_an ad ehest Pains. She olich not check

ng blood pegs oven oe
t- 13-219 Chest Pain sof j 224 one biel nop.

check blood pte SLAVE» An dg Que wast
some other Kind of blood PP CSSuOs

)?. iA \s. ari fy. a

14-09 Blood Pressure Was ISI/92
poy s-f9 At zo Am get cay [ett side oF |

me _f AER WAS eer Ov. f- Land bl 00. A fle CBson~

. ‘usas 133/ (O41, Pivot hours. Late- at Lr rm fe
—- Dwes taken te the E. Ria + Wash Mngten
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 12 of 19

Ay A. Ss aca t+ tis a5 Bells Vos any on Lt tenet

Gave YAUCG a SC. crip t hon, To lef him

_ : yW. ole G ol a 2S bay “C.. AG. a Lan ‘

 

BR doctor told sat with my heart
pad ebn 58 nZé bleodk JObes not that Ct
Yn 2 «il toe see G Carckle lve, istiata.

—heert center ancl Core 4

/
on sthe ER reom when the eloctor

Aine Was.

 

sare ther, Al t the. ER they would

i not show me rg b lee Xk pless we,
t-1b-(9 Blood Pressure Was (OWE

 

 

They or Y\ Urs LA ant ck i oll not check

 

 

Uiolatitden cruel and unusal pu Natsh iment
und the 9 Amenelant giuesa.elvil

 

ao gts Cause o faction under YUUSES.
1983 reeupea less of weather the i ftwrnce

: was mailntes ted lo 4 the mee ea).
statt at Was hla g-ton County Tail...

 

Nurse Kris thy liane BAL, oe —

(Este (tu, Gamble 429 US,91 Se

(Mek tiigottu, Foley 182 FF 1248 1286

(Co (livs.u, Coun ty of S tv diego, Sen Diego

County ) Cal * fornia S cp enter Courb Case st _
387720177 G22UB 979)... Oe sss
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 13 of 19

Pu, 3 y
py otll

 

After gotng tothe hospital ne body

 

 

 

echechk im 4 b lood pee ssure agar n, (Estelt vA _

 

 

On Janus ry 23,2019 Plalwtitd was sent

 

to *Ahe (5 eora ig YI 1G qn ostie and Class} $ieellu
Pa \S0nW i vn +o Kaen C, EOS tar The of octor

 

 

! \ -
who che eo P| a! nv i Qf | vrko sEhe fay a | / ty

 

- b ly 0 ol DLE. SS UNE aN

j li s) Seart cona ition

 

 

COW ofl en oh eo u yp a Ga : VA + Ch kk dn + Plain titt to a

 

+ 2 ey i WC OO m, Wh \ [x aw the hosel

Plea sati ff WLS. 94 ven ano TV and me eh cod tiny

to lower his blood. pressure an di ln« and

 

okfircasr was aduise dh thatthe /p AL Son |

 

weed ek to g<t_C him) te a cardio lagi st —

ASAP,

 

 

 

 

WV. 2 el dq Ca l Ste ££ ao . 5.8 Of a l a 0 lag VV.0.5. + ve
and Elassi Pi cation Prisan im JacK son

_ 6 Los 4 LA lh & of an tcho carol log OAV
dont at +h~ Priso nm. Thx €cle

— t¢andio 4 Coy Xx te Vans ke Lo ma.$ K. 1 A ,- xX.

 

hac a. MW rear + atlach reexnil 4s WO
Pladwttil «re plied T Aowt Know ut _

 

 

SO mre Ww. OO... \o PP< m Ww hi le ‘ wt he.

 

Was la Mn g tone vunty Voll sh-~ ye lkef%

 

when Tas by ‘usta 4 “ CAaus +t tf. Oar wear t

 

 

 

15 seared £rom a Near t+ etTack,
Reerenl
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 14 of 19

4 tae

Ke
Ig vtle

 

 

 

Mo} \berat « Indi Pherence 0 Estetlv Gam) he

 

Ve Serius me of | i l nr<ee. d. Ss. har ame alvyo

 

the platncns FE Can otter, enduring stare anole

 

 

 

 

De £ enolancts. W es leq Po Iyer, V2 ness bewis y tlle

 

 

Mathew Marshall, Guanna. Walker, (<entvel{.

 

Arles, Berk menleely, Blake Do. Ito,

 

 

Del; lena tx Tn Ai 0bepence” Pevryni thing
+h ad eftenedants ~Le cencer m eel feartion

 

 

to ALS. vIn eS. that av< not License ant

quali L eof to Oo so, €

Ka ol Vi Comer

 

 

 

38, Supp, db, Ace (ND, Cal. aaaed

 

. . or
On. mM ar oh 21,2020. anol “e ar lan morn Una

 

 

ot Maret 3,20 20, Dertencdant wes [eu
Polmer, bot &Plavuti tt La 0 to tale

 

 

him. bo Washing ton State Prison

 

in Davis lbure, Cevegian Plaint itt ask

 

 

a pout NALS. plead re ssure”” oF Ils,

 

Wes l 2 y Palmer told. mee thatthe

 

 

“nurse Lo ne’ did not leavean Go

 

 

for him, W <dey. Palmyr state that

 

pleinti LL 5 pil at. Hs ee counter _ane
sealet to send wack with Qlawhiffe

 

 

to Prison. Plaintitt Lol lol Wes ley Palmer
+h at. he hacl te had his blood

 

 

 

|Perssure m eM setation a
~ Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 15 of 19

fF iyi

 

 

 

[Wes leg Palm er told Plaintitt that

 

he Wes not Go i ing oto Op ew LL s . a
/ ‘
yn -e oA |! Ca -{ i OW “od it

berate tenaditterence”

 

- ( Esdetlu, Gamble 4297 AUS 97)

 

hestey Palmer then order Plaintite |

 

 

 

“uw 4 o a + Carns port Yan + nat LA as

 

 

not ADA epprvuee® for + rans part oe
Pl :
uot Wheelechars violations of -

 

 

 

i PlLainti f44 ADA 41! g hts of 1992,

Whan we got Washington State

 

 

Prison the offvews wou lel nok

 

let Wesley Palmar _moak+t me el wh

 

 

out of thet AAA “Duet o + hot x Could

 

not well at the ttime “lad no

 

 

 

LA § €. 0. + yn 4 te f +t \e 9 ux to Qs tro ite,
\A/ 8 leu Ya ( men too tT vrce Deeg bet a on

 

lA) a sh Mag hur County aly / cx not We Ae a

 

 

 

me elim lh ou + of Van,.. Than. Capt Qin.

bey IK ng toll “Lane that hw was

 

 

—Go'n 4g Ke. fcans or t me lace i te

 

 

 

A “ae y S te 44. Prison tn Pelham 6+er9.4,
Qetenclant King stilt clid not open _

 

ym 4 hh | vow Les supe mM eof beaten.

 

 

 

anh Giut mt any OF. Airhk Nurse hane.._

 

_ Dv fendan t King wes vere Y ‘« Host)

toward Platwh eV AnA was macke to
is EFISOUXY 4 cuck, “Dilb erate

 

 

 

gnolittemee “Este iu banblkey27us9y

 

Cth. fo te oF Sancdbiver Carl, 77-27 017-00 2 $59) ra ph,
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 16 of 19
(3

 

(On oc about the firs} weet In Dectmbn _

of ZOLY Upon mu_arrest on No vemb «we 26k

 

 

iB: De fenolen bes. Evie Bur.a.ery.. ane Treg

 

 

 

Burqamy took. ase 0.ut. ot ae eell la
nied real Vole Ng Areas Ane. guest! lon

 

Wr @ MNO Utey Woosh’ “mann tr. bowan’

 

 

 

VN 2, Ln. HA ey S€ribug. meciea| cones} LG
Ws ith Yo lvocd PES sues and serous hwo nk
conotition, Both le Penclants were

wel A WA as?d of ry wn ~ecical ev ad} ttoa

 

 

 

“Pilberete DC noks RE venee”

 

 

ia. lovey tu. Ke County. SOF Bet M@lFle7 13.27 ~ 28

 

sar Ciithely 2007) oe

 

 

 

W xs bh vey ten County's 5X rn mete thank bole |
S ee. tinn Dan mat+ Serviets» fy Wwe lbh ang...

 

 

 

Wie Aen a AIA med erations. will be presenibor 1

 

Deo y pare vwel \o G the licens vel Le ei Lite mee
nla us 'esan. Mel Leal. p ~rseona| and stath.

 

P
ya cewa bets wioillrensunncbhat meFilerations

 

 

Ore gbhwmints feev ead and +a fen es... ay
oh)! yeorte of, “Non~ p Teseny ption mee } 4 colons’

 

 

 

may ae clispansed by stat? member
aero rokling to thea li! ee. seo. hael L hi ty pr Ysicikn

instructions ALL ody nt stek meckievettn

 

wilt be dveumented. “0! | pavecte Enel LP eree”

 

Presers 4 halon... ym ellieadiunt Art. le. “npellspeniee

 

by non lieense’ pars onall, CMaksidus Gomer 199) —

 

 

 

 
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 17 of 19 p A
EY a
”

Standards a

 

 

of

 

DelUbe rate Tudiftt erence.

 

 

 

 

thie. Sup rem Court Was started thet.

 

i i ft . i
“helibecate indifference’ +o serious

 

\* M
medical needs of Orisen€rs LO ast itucbes” ae

 

 

 

7 + lL € UNMNE SSO cu an. of | Wan + Or t wk \ ent LOA.

ot Pai A, prevse eibed byt lve’ St Amend ant

 

Pre tra} detainees right te me Aleol éare

 

iw

 

1s @ro tecrteol by the NOue process Elause
rather than the ‘9 ThA menedan +7 bat.

 

 

 

Ge

WA... + eourts. have_sim p ly app. ied phe
same BA mandant D2 Cave te trol 1 Pberenct

 

X é
Stendared _ we nedey the ‘Due Process Clause.”

 

 

| 4 - ;
This tsa Constitution Vio lation’

 

Cause Mane etc al hhacl Know [eal g < ot

 

Plain Biff, ser ivus m2 dl feal condi tron

 

 

De Libera te. L la i ffeve nee Can be t eund.

 

 

 

ol eficienees i " P latvtiths m eal} eal Care, _

 

 

Thatecypeated a risk of harm of le arth

 

 

 

 

t+ hat ha pper to Plaintiff. |

"E5 TELL Y _& arn lle . 4297 U5 4 A) Coll JAS. u IL Camfy.

 

 

ot San oll i £46 0. ¢ San ot FeGo Cal iLook tS. 3 7- BAOlID ..

 

 

OO 28981 Mean )

 

 

 

 

 
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 18 of 19

g 9 EY

14. List the name and address of every person you believe was a WITNESS to the incident(s) you
complain about, BRIEFLY stating what you believe each person imows from having seen or heard
what happened. (sr ADDITIONALSHEETS, IFNECESSARY)

Chaistylane, frraedicale vonol! toon) E+ AL Corey

| Lag,t (es lee, “Palme, Venue ssa pews, Wio thew
Warshe LL (buanne Walker, Kentre LU Anulrevs
Vvey Burgamuy, Bucy | mM “Heely , Kasson’
Anderson, E cic Burg amu Blak Donerey “A etack,

15. BRIEFLY state exactly what you want the court to do for you. Thatis, what kind of relief are you

seeking in this lawsuit? Do not make any legal argunients and do not cite any cases or statutes!
(USE ADDITIONAL SHEETS, IF NECESSARY)

Platak} pf shoul al) be awankel b
lao Llien dollars, For “Neglect avial
tv ol cnoutalble honm +e ‘Se IOUS
vee aida | conmcadi tion,
Dipi-ee ttt eh eae ts torb

oJ , f

Rule 12 (hb)

 

 

 

16. You may attach additional pages if you wish to make any legal argament. However, legal
arguments are NOT required in order for you to obtain relief under §1983. [fthe court desires legal
argument from you, it will request it. Ifany defendant presents a legal argument, you will be afforded
an opportunity to respond thereto.

17. KEEP IN MIND THAT ONCE YOUR LAWSUIT IS FILED, THE COURT WILL REQUIRE
YOU TO DILIGENTLY PROSECUTE IT. That means thatyou will be required to go forward with
your case without delay. Thus, if you fail to adequately prepare your case before you file it, you may
find your lawsuit dismissed for failure to prosecute if you take no action once it is filed.. YOU WILL
RECEIVE NO FURTHER INSTRUCTIONS FROM THE COURT TELLING YOU WHAT TO DO
OR HOW TO DO IT! ITIS YOUR RESPONSIBILITY AND YOURS ALONE TO PROSECUTE
YOUR OWN CASE! If you fail to prosecute your case, it will be dismissed under Rule 41 of the
Federal Rules of Civil Procedure.

Signed this ( day of Oetembrr »20_ ZO
Case 5:20-cv-00418-MTT-CHW Document1 Filed 10/30/20 Page 19 of 19

Gt

 

| U tehor Pa Wen

 

 

Kristy. hans. Ere Au Adress.

 

 

 

 

 

 

Washington Comm y Shecitt Doph

13S Kaolin,
Sanodless Vi he ay

 

 

 

 

 

 

| Keo | lela oe Plait: te

4s eet. cal.

 

 

 

gh av warentart , Ant. Af nothing fer.

 

 

—conds thon, Ane vu plated Plasnrdkitle

 

Pharm bi PEG meksvca| Cuned} f sun, —

 

| LW» lelo fate Duels Blow ence”

 

 

 

, (C ell

das Vv. Count iyo f Son ch! X40, Saw _

 

 

 

 

Sieay Cali

Wy tat 39-2017 00-2991 Yu)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
